                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MISSOURI

STATE FARM FIRE AND CASUALTY                     )
COMPANY,                                         )
                                                 )
                 Plaintiff,                      )
                                                 )
vs.                                              )
                                                 )
PATRICIA STAPP,                                  )
Serve at:                                        )
4408 S. Main                                     )
                                                            Case No.
Joplin, Missouri 64804                           )
                                                 )
and                                              )
                                                 )
MICHAEL ROGERS,                                  )
Serve at:                                        )
1645 E. 541st Road                               )
Brighton, Missouri 65617-7224                    )
                                                 )
                 Defendants.                     )


                       COMPLAINT FOR DECLARATORY JUDGMENT


        COMES NOW State Farm Fire and Casualty Company (“State Farm”), by and

through its counsel, and pursuant to 28 U.S.C. § 2201, and Federal Rule of Civil

Procedure 57, states and alleges as follows:

        1.       State Farm is an insurance company organized and incorporated under

the laws of the State of Illinois with its principal place of business in Bloomington,

Illinois. As such, State Farm is a citizen of the State of Illinois.

        2.       Defendant Patricia Stapp is a citizen of the State of Missouri who resides

and may be served with process at 4408 S. Main, Joplin, Missouri 64804.




101743197.v1
             Case 6:19-cv-03336-SRB Document 1 Filed 09/19/19 Page 1 of 10
        3.       Defendant Michael Rogers is a citizen of the State of Missouri who resides

and may be served with process at 1645 E. 541st Road, Brighton, Missouri 65617-

7224.

        4.       Jurisdiction is proper pursuant to 28 U.S.C. § 1332 based on diversity of

citizenship and an amount in controversy that exceeds $75,000.00, exclusive of costs

and interest.

        5.       Venue is proper in this district, pursuant to 28 U.S.C. § 1391, because a

substantial part of the events giving rise to this lawsuit took place here, and because

Defendants are citizens and residents of this district, and as more fully set forth below.

        6.       This action is filed in the United States District Court for the Western

District of Missouri, Southern Division at Springfield, Missouri, and arose out of an

incident occurring in Greene County, Missouri. Thus, venue is proper pursuant to Local

Rules 3.2(a)(3)(A) and 3.2(b)(2).

                                 GENERAL ALLEGATIONS

        7.       State Farm hereby incorporates paragraphs 1 through 6 of its Complaint

for Declaratory Judgment as if fully set forth herein.

        8.       On or about January 24, 2018, a fire occurred at property located at 524

N. Cedarwood Avenue in Republic, Greene County, Missouri (hereinafter referred to as

“the Property”).

        9.       At all times relevant thereto, Defendants reported that they occupied the

Property as a residence, and that they had personal property at said location.

        10.      Prior to the aforementioned fire, on or about January 16, 2018, State Farm

issued an insurance policy to Defendant Patricia Stapp, Policy No. 25-CW-S506-2, for




                                         2 1 Filed 09/19/19 Page 2 of 10
             Case 6:19-cv-03336-SRB Document
101743197.v1
the above-referenced Property. A true and correct copy of said insurance policy is

attached hereto as Exhibit “A.”

        11.    Subsequent to the aforementioned fire, State Farm was notified that the

fire had occurred and that damages had been sustained. Defendants proceeded with

making a claim under the provisions of the insurance policy requesting insurance

coverage.

        12.    State Farm proceeded with its investigation and determined that the origin

of the fire was suspicious. Through expert investigation, State Farm eliminated electrical

sources, including an alleged space heater, as the origin of the fire and through

evidence obtained from the fire scene, determined that there were questions as to

coverage under the provisions of the insurance policy it had issued.

        13.    On or about February 22, 2018, State Farm sent each Defendant a letter

explaining State Farm’s Reservation of Rights. True and correct copies of said

Reservation of Rights letters are attached hereto as Exhibits “B” and “C”.

        14.    The policy of insurance issued by State Farm provides for certain duties

after loss. In pertinent part, under SECTION I – CONDITIONS, the insurance policy

issued by State Farm under which Defendants made a claim, provides as follows:

               2.     Your Duties After Loss. After a loss to which this insurance may
               apply, you must cooperate with us in the investigation of the claim and
               also see that the following duties are performed:

        . . . . See Exhibit A at 20 (emphasis ours).

               ***

               d.     as often as we reasonably required:

                      (2) provide us with any requested records and documents and
                      allow us to make copies;



                                      3 1 Filed 09/19/19 Page 3 of 10
          Case 6:19-cv-03336-SRB Document
101743197.v1
                     (3)    while not in the presence of any other insured:

                            (a)    give statements; and

                            (b)    submit to examinations under oath; and

                     (4)   produce employees, members of the insured’s household, or
                     others for examination under oath to the extent it is within the
                     insured’s power to do so; and

               e.     submit to us, within 60 days after the loss, your signed, sworn proof
               of loss that sets forth, to the best of your knowledge and belief:

                     (1)    the time and cause of loss;

                     (2)    interest of the insured and all others in the property involved
                     and all encumbrances on the property;

                     (3)    other insurance that may cover the loss;

                     (4)     changes in title or occupancy of the property during the term
                     of this policy;

                     (5)   specifications of any damaged structure and detailed
                     estimates for repair of the damage;

                     (6)    an inventory of damaged or stolen personal property
                     described in 2.c.;

                     (7)   receipts for additional living expenses incurred and records
                     supporting the fair rental value loss; and

               ***

               Your Sworn Statement in Proof of Loss is an important document in the
               claim handling process and your policy requires it to be properly
               completed, signed, notarized and returned within 60 days. Please fill in
               each and every blank on the Sworn Statement in Proof of Loss and submit
               it according to the policy conditions.

See Exhibit “A”.

        15.    The policy of insurance issued by State Farm further states, in pertinent

part, under SECTION I AND SECTION II – CONDITIONS:




                                      4 1 Filed 09/19/19 Page 4 of 10
          Case 6:19-cv-03336-SRB Document
101743197.v1
                      17.    Duties Regarding Claim Information. An insured
                             or a legal representative acting on an insured's behalf
                             must provide us with any requested authorizations
                             related to the claim. Our rights as set forth
                             under Our Rights Regarding Claim Information of
                             this policy will not be impaired by any:

                             a. authorization related to the claim; or

        . . . . See Exhibit “A” at 33 (emphasis ours).

        16.    On or about February 12, 2018, State Farm advised Defendant Stapp of

the aforementioned Condition and the Duties after Loss. A true and accurate copy of

said letter is attached hereto as Exhibit “D”.

        17.    Thereafter, consistent with the provisions of the insurance policy as set

forth above, State Farm demanded that Defendants proceed with providing a sworn

statement and proof of loss, and that Defendants appear for scheduled examinations

under oath and that they produce requested records and documents. Despite numerous

requests, Defendants either failed to appear, failed to respond, failed to produce records

and/or documents, and did not provide an examination under oath, or cooperate in

State Farm’s investigation, all in violation of the insurance policy provisions set forth

above.

        18.    In violation of the insurance policy requirements, the Defendants have not

cooperated with State Farm in the production of documents and records as required by

the Policy as follows.

               a.     On February 6, 2018, State Farm                requested   “contents
                      collaboration” documents from Defendants.

               b.     On February 12, 2018, State Farm requested “proof of loss”
                      documents and “authorization” documents from Defendant Stapp.
                      See Exhibit “D”.




                                      5 1 Filed 09/19/19 Page 5 of 10
          Case 6:19-cv-03336-SRB Document
101743197.v1
               c.    On March 15, 2018, State Farm requested the contents
                     collaboration, the proof of loss, the authorization, and the Contract
                     for Deed on the Property listing them both as buyers.

               d.    On March 20, 2018, State Farm notified Defendants that they were
                     in breach of their duties under the Policy.

               e.    On April 4, 2018, State Farm again requested the contents
                     collaboration, proof of loss, authorization, and Contract for Deed.

               f.    Defendants failed to submit the foregoing documents and records
                     upon request, and therefore were in violation of the Policy terms.

        19.    On or about April 18, 2018, State Farm sent each Defendant an updated

letter explaining State Farm’s Reservation of Rights, copies of which are attached

hereto as Exhibits “E” and “F”.

        20.    On May 10, 2018, State Farm attempted through counsel to take a sworn

examination under oath of each Defendant. Defendant Rogers appeared as scheduled

but shortly after the commencement of the examination under oath, terminated the

examination before completion. Defendant Stapp did not appear as scheduled on that

date, nor did either produce records and documents as requested.

        21.    On November 13, 2018, State Farm again appeared with counsel to

complete the examinations under oath and to review records and documents of

Defendants as previously scheduled. Again, despite prior agreement on scheduling,

Defendants failed to appear and violated the policy requirements for an examination

under oath, cooperation, and the production of records and documents.

        22.    Upon information and belief, the owners of the subject property are Harold

Rogers and Linda Rogers.




                                      6 1 Filed 09/19/19 Page 6 of 10
          Case 6:19-cv-03336-SRB Document
101743197.v1
        23.      On or about October 6, 2016, Harold Rogers and Linda Rogers entered

into a Contract for Deed (“The Agreement”) with Defendant Rogers for purchase of the

subject property.


                                         COUNT I

               DEFENDANTS BREACHED THEIR DUTY OF COOPERATION TO
                 STATE FARM, WHICH PREJUDICED ITS INVESTIGATION.

        24.      State Farm hereby incorporates paragraphs 1 through 23 of its Complaint

for Declaratory Judgment as if fully set forth herein.

        25.      Under Missouri law, State Farm entered into a valid agreement for

insurance with Defendant Stapp. See Clemmons v. Kansas City Chiefs Football Club,

Inc., 397 S.W.3d 503, 506 (Mo. Ct. App. W.D. 2013) (quoting Johnson v. McDonnell

Douglas Corp., 745 S.W.2d 661, 662 (Mo. en banc 1988).

        26.      Under Missouri law, State Farm retains the right to a complete

investigation of a claim, including examinations. See Union Ins. Co. of Providence v.

Williams, 261 F. Supp. 2d 1150, 1152 (Mo. E.D. 2003) (holding that cooperation clauses

are valid and enforceable under Missouri law).

        27.      As more fully set out in Paragraphs 14 and 15, Defendant Stapp’s Policy

requires hers and Defendant Rogers’ cooperation.

        28.      Under Missouri law, State Farm retains the right to complete its

investigation. As more fully set out in Paragraph 18 a-f, State Farm requested

Defendants’ cooperation through production of certain records and documents and

submission to examinations under oath.




                                      7 1 Filed 09/19/19 Page 7 of 10
          Case 6:19-cv-03336-SRB Document
101743197.v1
        29.    As more fully set out, Defendants failed to cooperate in the investigation.

        30.    As more fully set out, Defendants failed to provide the documents and

records requested by State Farm.

        31.    As more fully set out, Defendants failed to submit to examinations under

oath.

        32.    Defendants’ breach of the policy has materially prejudiced State Farm’s

rights and investigation as follows:

               a.     As a matter of law, prejudice exists when the insured fails to comply
                      with a reasonable examination request because the insured has
                      “perhaps the greatest knowledge of the circumstances.” See Roller
                      v. Am. Modern Home Ins. Co., 484 S.W.3d 110, 116 (Mo. Ct. App.
                      W.D. 2015) (quoting In re Am. Wood Concepts, LLC, No. 08-50791,
                      2010 WL 1609690, at *4 (Mo. W.D. Apr. 20, 2010).

               b.     Under Missouri law, State Farm’s right to a complete investigation
                      extends to records and documents in Defendants’ possession. See
                      Roller v. Am. Modern Home Ins. Co., 484 S.W.3d 110, 117 (Mo. Ct.
                      App. W.D. 2015).

               c.     As set forth above, Defendants repeatedly, willfully, and without
                      excuse refused cooperation, discovery of documents, and
                      submission to examinations under oath. See Farm Bureau Town &
                      Country Ins. Co. of Mo. v. Crain, 731 S.W.2d 866, 871 (Mo. Ct.
                      App. S.D. 1987); E. Attucks Cmty. Hous., Inc. v. Old Republic Sur.
                      Co., 114 S.W.3d 311, 327 (Mo. Ct. App. W.D. 2003) (stating “we
                      have no quarrel with the fact that an insured’s refusal to answer
                      questions under oath as to the underlying material facts of the claim
                      can bar recovery.”).

               d.     Given Defendants’ refusal to cooperate, State Farm can disclaim
                      coverage. See id.

        33.    As more fully set out, State Farm diligently tried to secure Defendants’

cooperation in its investigation.

        34.    Defendants materially prejudiced State Farm by denying it the opportunity

to complete an investigation.




                                      8 1 Filed 09/19/19 Page 8 of 10
          Case 6:19-cv-03336-SRB Document
101743197.v1
         Preservation of Any and All Additional Coverage Defenses or Claims

        35.    In addition to the aforementioned coverage defense, State Farm may have

other coverage defenses such to void, limit, or exclude coverage and/or damages.

However, due to Defendants’ failure to provide their examinations under oath, State

Farm lacks sufficient evidence to specifically assert the same in good faith.

        36.    State Farm further affirmatively states it does not waive any defenses that

may exist to either claims by Defendants or others, including Linda Rogers, Harold

Rogers, and/or their insurance company with regard to any loss or claim for damages

under the provisions of the State Farm insurance policy.


                                 REQUEST FOR RELIEF

        For all of the foregoing reasons, State Farm requests this Court to find, declare,

and finally adjudicate as follows:

        37.    A declaration of the Court that the Policy issued by State Farm to

Defendant Stapp does not provide for Property Coverages with respect to the January

24, 2018 fire at the Property due to Defendants’ breach of the Policy terms;

        38.    A declaration of the Court that the Policy issued by State Farm to

Defendant Stapp does not provide for Liability Coverages with respect to the January

24, 2018 fire at the Property due to Defendants’ breach of the Policy terms;

        39.    State Farm further requests this Honorable Court:

               a.    decree that, by seeking Declaratory Judgment on this basis, State

        Farm does not waive any coverage defenses or future claims available to it now

        or in the future with regard to the Loss, Claim, Patricia Stapp, Michael Rogers,

        Harold Rogers, Linda Rogers and/or Policy 25-CW-S506-2;




                                      9 1 Filed 09/19/19 Page 9 of 10
          Case 6:19-cv-03336-SRB Document
101743197.v1
               b.    including, but not limited to, a claim for subrogation for the loss on

        or about January 24, 2018, for the fire damage at the Property;

               c.    State Farm’s costs and attorneys’ fees incurred herein; and

               d.    All other and further relief as the Court deems just, equitable, and

        proper under the circumstances.

        WHEREFORE, State Farm Fire and Casualty Company requests declaratory

judgment as identified above and any other relief that may be necessary to achieve

justice.



                                               WALLACE SAUNDERS P.C.


                                               BY:     /s/ James L. Sanders        _
                                                     James L. Sanders       MO #34472
                                                     200 NE Missouri Rd. Suite 224
                                                     Lee's Summit, MO 64086
                                                     (816) 251-4544
                                                     (913) 888-1065/FAX
                                                     jsanders@wallacesaunders.com

                                               ATTORNEY FOR STATE FARM FIRE AND
                                               CASUALTY COMPANY




                                       10 1 Filed 09/19/19 Page 10 of 10
           Case 6:19-cv-03336-SRB Document
101743197.v1
